                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               STATESVILLE DIVISION
                         CIVIL ACTION NO. 5:18-CV-00177-GCM
 DONNIE THOMPSON,                                  )
                                                   )
                  Plaintiff,                       )
                                                   )
     v.                                            )         ORDER
                                                   )
 ANDREW SAUL,                                      )
                                                   )
                  Defendant.                       )
                                                   )

          THIS MATTER IS BEFORE THE COURT on the Plaintiff’s Motion for Fees Pursuant

to the Equal Access to Justice Act 28 U.S.C. § 2412(d)(1)(A) filed on April 20, 2020. The

Commissioner has filed a Response in opposition and Plaintiff has filed a Reply.

          The Commissioner objects solely to the number of hours expended on this matter by

Plaintiff’s counsel, contending that 64.39 hours is excessive. However, after reviewing the filings,

supporting materials, and the case file, it appears to the Court that most of the hours expended that

the Commissioner deems “excessive” are the direct result of the Commissioner failing to file a

complete transcript initially. Moreover, the Court finds that despite the Commissioner’s argument

to the contrary, the two hours spent by Plaintiff’s counsel reviewing and revising the briefs drafted

by attorneys under his supervision is not excessive or unreasonable. The Commissioner also argues

that the issues raised were not novel or complex, but much of the Plaintiff’s brief raises RFC issues

which are generally highly evidence specific and require copious citation to the medical records.

          The Court finds that Plaintiff should be awarded an attorney’s fee under the Equal Access

to Justice Act (“EAJA”), 28 U.S.C. § 2412(d), in the amount of $13,173.16.



                                                  1

           Case 5:18-cv-00177-GCM Document 27 Filed 06/17/20 Page 1 of 2
       IT IS ORDERED that the Plaintiff’s Motion for Fees Under the Equal Access to Justice

Act 28 U.S.C. § 2412(d)(1)(A) is GRANTED, to the extent that the Court will award attorney fees

in the amount of $13,173.16, and that pursuant to Comm’r of Soc. Sec. v. Ratliff, 560 U.S. 586,

130 S. Ct. 2521 (2010), the fee award will first be subject to offset of any debt Plaintiff may owe

to the United States. The Commissioner will determine whether Plaintiff owes a debt to the United

States. If so, the debt will be satisfied first, and if any funds remain, they will be made payable to

Plaintiff and mailed to Plaintiff’s counsel. If the United States Department of the Treasury reports

to the Commissioner that the Plaintiff does not owe a federal debt, the government will exercise

its discretion and honor an assignment of EAJA fees and pay the awarded fees directly to Plaintiff’s

counsel. No additional petition pursuant to 28 U.S.C. § 2412(d) shall be filed.




                                            Signed: June 17, 2020




                                                  2

         Case 5:18-cv-00177-GCM Document 27 Filed 06/17/20 Page 2 of 2
